Citation Nr: 0120514	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-06 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to an increased evaluation for the residuals 
of shell fragment wound to the left calf, Muscle Group XII, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of shell fragment wound to the right thigh, Muscle Group XIV, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for the residuals 
of shell fragment wound to the left thigh, Muscle Group XIV, 
currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had active service from January 1969 to April 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In May 2001, the veteran submitted a statement and medical 
evidence concerning rheumatoid arthritis directly to the 
Board without a waiver of RO consideration.  This evidence is 
referred to the RO for appropriate action.


FINDINGS OF FACTS

1.  By a letter dated July 22, 1999, the RO informed the 
veteran of the denial of increased ratings for the residuals 
of shell fragment wounds to the left calf (Muscle Group XII), 
right thigh (Muscle Group XIV) and left thigh (Muscle XIV).

2.  In August 1999, the veteran filed a notice of 
disagreement (NOD) concerning increased ratings for the 
residuals of shell fragment wounds to the left calf (Muscle 
Group XII), right thigh (Muscle Group XIV) and left thigh 
(Muscle XIV).

3.  On August 20, 1999, the RO issued a statement of the case 
(SOC) concerning increased ratings for the residuals of shell 
fragment wounds to the left calf (Muscle Group XII), right 
thigh (Muscle Group XIV) and left thigh (Muscle XIV).

4.  On April 3, 2000, the RO received a VA Form 9 from the 
veteran, which failed to allege error of fact or law in the 
ratings for the residuals of shell fragment wounds to the 
left calf (Muscle Group XII), right thigh (Muscle Group XIV) 
and left thigh (Muscle XIV).

5.  In his substantive appeal or other documents filed within 
one year after the notice of the rating decision or within 60 
days after the issuance of the SOC, the veteran has failed to 
allege specific error of law or fact with respect to the 
claims for increased ratings for the residuals of shell 
fragment wounds to the left calf (Muscle Group XII), right 
thigh (Muscle Group XIV) and left thigh (Muscle XIV).


CONCLUSION OF LAW

The veteran has not met the requirements to perfect appeals 
concerning the claims for increased ratings for the residuals 
of shell fragment wounds to the left calf (Muscle Group XII), 
right thigh (Muscle Group XIV) and left thigh (Muscle XIV).  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 1999 rating decision, the RO denied increased 
ratings for the residuals of shell fragment wounds to the 
left calf (Muscle Group XII), right thigh (Muscle Group XIV) 
and left thigh (Muscle XIV).  Later that month, the veteran 
was notified of the rating decision.  The next month, he 
expressed disagreement with the denials of increased ratings 
for the residuals of shell fragment wounds to the left calf 
(Muscle Group XII), right thigh (Muscle Group XIV) and left 
thigh (Muscle XIV).  The Board finds that the August 1999 
statements constitute a valid NOD.  See Hamilton v. 
Derwinski, 4 Vet. App. 528 (1993); 38 U.S.C.A. § 7105, 
38 C.F.R. §§ 19.25 et seq. and 20.200 et seq.

The RO issued a SOC in August 1999 regarding these three 
increased rating issues. On April 3, 2000, the RO received 
the veteran's VA Form 9, substantive appeal.  However, the VA 
Form 9 contained no arguments regarding the issues of 
increased ratings for the residuals of shell fragment wounds 
to the left calf (Muscle Group XII), right thigh (Muscle 
Group XIV) and left thigh (Muscle XIV). 

After an appellant receives the SOC, he must file a formal 
appeal within "sixty days from the date the [SOC] is 
mailed," 38 U.S.C.A. § 7105(d)(3), or within the remainder 
of the one-year period from the date the notification of the 
RO decision was mailed, whichever period ends later.  38 
C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final).  By 
regulation, this formal appeal must consist of either a VA 
Form 9, or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  The formal appeal permits 
the appellant to consider the reasons for an adverse RO 
determination, as explained in the SOC, and to formulate and 
present "specific arguments relating to errors of fact or 
law" made by the RO.  Id.; see 38 U.S.C.A. § 7105(d)(3).  
Roy v. Brown, 5 Vet. App. at 555 (1993).  The time period may 
be extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).

While the VA Form 9 was received within the allotted time 
period, it contains no arguments regarding increased ratings 
for the residuals of shell fragment wounds to the left calf 
(Muscle Group XII), right thigh (Muscle Group XIV) and left 
thigh (Muscle XIV).  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination or determinations being appealed.  To the 
extent feasible, the argument should be related to the 
specific items in the SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental statement of the case (SSOC), which is not 
specifically contested.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202.  

In a letter dated April 10, 2001, the Board informed the 
appellant that the substantive appeal received in April 2000 
did not allege specific errors of law or fact with respect to 
these claims for increased ratings.  The Board informed the 
appellant that pursuant to 38 C.F.R. § 20.203 he was given 60 
days from the date of the letter to present a written 
argument or to request a hearing to present oral arguments in 
support of his appeal of these issues.  The veteran did not 
respond to this letter, although he submitted evidence 
concerning rheumatoid arthritis directly to the Board, 
without a waiver of RO consideration, in May 2001.  

To summarize, with respect to the claims for increased 
ratings for the residuals of shell fragment wounds to the 
left calf (Muscle Group XII), right thigh (Muscle Group XIV) 
and left thigh (Muscle XIV); the VA Form 9 received in April 
2000 does not contain any allegations of error of fact or law 
as to these issues.  Furthermore, the record does not contain 
any other written statement by the veteran, filed during the 
required time period, that contains such allegations.  The 
appellant was so informed and given 60 days to present 
argument or request a hearing.  The Board finds that no 
adequate substantive appeal has been timely filed with 
respect to these issues.  Accordingly, the Board lacks 
jurisdiction regarding increased ratings for the residuals of 
shell fragment wounds to the left calf (Muscle Group XII), 
right thigh (Muscle Group XIV) and left thigh (Muscle XIV).  
The claims with respect to these issues are dismissed.


ORDER 

The appeals concerning the claims for increased ratings for 
the residuals of shell fragment wounds to the left calf 
(Muscle Group XII), right thigh (Muscle Group XIV) and left 
thigh (Muscle XIV), are dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

